Case 2:19-cr-00123-DBH Document 158 Filed 07/06/21 Page 1 of 2                     PageID #: 539




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                        )
                                                 )
       v.                                        )         Crim. No. 2:19-cr-00123-DBH
                                                 )
 DAMON FAGAN                                     )

                                      JOINT MOTION
                                     TO ENLARGE TIME

       NOW COME the United States of America, and defendant Damon Fagan, by and through

their respective undersigned counsel, and respectfully request an extension of time for the parties

to provide notice to the Court whether the record of the suppression hearing is closed pursuant to

the deadline set in ECF 155. The notice is currently due on July 6, 2021. The government and

defense counsel have been engaged in discussions regarding the closing of the record and require

further time to come to an agreement. The parties therefore seek an enlargement of the deadline

to provide notice regarding the closing of the record to July 9, 2021.

       Dated in Portland, Maine this 6th Day of July, 2021

                                                     Respectfully submitted,

                                                     Donald E. Clark
                                                     Acting United States Attorney

                                                     /s/Nicholas M. Scott
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     100 Middle Street, 6th Floor, East Tower
                                                     Portland, Maine 04101
                                                     Nicholas.Scott@usdoj.gov

                                                     /s/David Bobrow
                                                     Counsel for Defendant
Case 2:19-cr-00123-DBH Document 158 Filed 07/06/21 Page 2 of 2              PageID #: 540




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE

        I hereby certify that on July 6, 2021, I electronically filed the JOINT MOTION TO
 ENLARGE TIME with the Clerk of Court using the CM/ECF system which sent such notice via
 ECF to counsel of record.



                                                Donald E. Clark
                                                Acting United States Attorney


                                                /s/Nicholas M. Scott
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                100 Middle Street, 6th Floor, East Tower
                                                Portland, Maine 04101
                                                Nicholas.Scott@usdoj.gov
